     Case 2:20-cv-00450-SM-KWR Document 59-2 Filed 01/25/21 Page 1 of 11




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

DR. OCHEOWELLE OKEKE         *                      CIVIL ACTION NO. 2:20-CV-00450
                             *
VERSUS                       *                      JUDGE SUSIE MORGAN
                             *
ADMINISTRATORS OF THE TULANE *                      MAGISTRATE JUDGE
EDUCATIONAL FUND             *                      KAREN WELLS ROBY
AND DR. JEFFREY WIESE        *

                 TULANE’S REPLY MEMORANDUM IN SUPPORT OF
                      MOTION FOR SUMMARY JUDGMENT

       Defendant, the Administrators of the Tulane Educational Fund (“Tulane”), submits this

Reply Memorandum in Support of its case-dispositive Motion for Summary Judgment.

Plaintiff’s Opposition does not raise contested material facts or any jurisprudence that defeats

Tulane’s well-founded Motion. She devotes much of her Opposition to inflammatory allegations

unrelated to her claims and legal theories not included in her Complaint, while neglecting to

significantly address the claims she did include and how she was damaged. It is clear from

Plaintiff’s Opposition that she and her few supportive witnesses understand neither the structure

of the Internal Medicine residency program nor the ACGME requirements applicable thereto.

Tulane briefly responds to Plaintiff’s arguments in the numerical order they are set forth in the

Opposition (R. Doc. 55).

       1.      Plaintiff begins her Memorandum with a recitation of inflammatory and

inapposite “facts” unrelated to her claims. Among the contentions with no citation to the record,

because none exists, is this inaccuracy: “Dr. Wiese was removed as program director of Internal

Medicine.” (R. Doc. 55, p. 2). Plaintiff neglects to point out that Dr. Wiese chose to appoint Dr.

Bhatnagar as Internal Medicine Program Director so that those duties would pose no conflict of

interest with his larger role as the director of Tulane’s entire graduate medical education

                                                1

3996730-1
      Case 2:20-cv-00450-SM-KWR Document 59-2 Filed 01/25/21 Page 2 of 11




program.1 There was nothing punitive about this change. While not a material fact for this

Motion, Plaintiff’s attempts to mischaracterize the record cannot be allowed to go unchecked.

        2.       Plaintiff devotes numerous pages of part 2 of her opposition to allegations about

experiences of her Program Director, Dr. Princess Dennar, who is hardly a neutral witness

because she is pursuing her own discrimination lawsuit against Tulane.2 Plaintiff cannot attempt

to prove her claims by relying on some sort of “osmosis discrimination” theory. Anecdotal

evidence of discrimination against other employees must involve those similarly situated to

Plaintiff; as a faculty member (not a resident) and Plaintiff’s supervisor, Dr. Dennar is not

similarly situated. Jackson v. Univ. of Tex. M.D. Anderson Cancer Center, 172 F.Supp. 2d 860,

878 (5th Cir. 2001). Plaintiff routinely cites irrelevant propositions and misconstrues testimony

in an effort to support her claims.3 She cannot rely on Dr. Dennar’s testimony that Dennar

personally believes that Plaintiff experienced discriminatory treatment as proof of discriminatory

treatment. “A subjective belief of discrimination, however genuine, cannot be the basis of

judicial relief.” Heath v. Elaasar, 763 F. App'x 351, 354 (5th Cir. 2019) (quotation omitted).

        3.       In section three, Plaintiff discusses mostly experiences of her Program Director,

of which she has neither personal knowledge nor direct experience. These incidents, if they even

occurred, are irrelevant. Plaintiff does not explain why the Court should find the word “culture”

an automatic signifier of racial animus, and conveniently omits Dr. Wiese’s testimony that by




1
  R. Doc. 51-4, p. 12 (Dr. Wiese 30(b)(6) Depo, p. 69:16-22).
2
  Dennar v. The Administrators of the Tulane Educational Fund, No. 2:20-cv-2679 (E.D. La. 2020). Tulane fully
denies the claims in Dr. Dennar’s lawsuit.
3
  For example, the racial composition of the City of New Orleans compared to Tulane’s residency program, which
attracts applicants from all over the world, is irrelevant to the question of whether she experienced discriminatory
treatment. See Carter v. Luminant Power Servs. Co., No. 3:10-cv-1486; 2011 U.S. Dist. LEXIS 140931, at *106
n.31 (N.D. Tex. Dec. 6, 2011).
                                                         2

3996730-1
      Case 2:20-cv-00450-SM-KWR Document 59-2 Filed 01/25/21 Page 3 of 11




this term he was referring to the Medical School culture, the “shared roles, goals, expectations,

and beliefs” needed to ensure that residency programs operated cohesively.4

        “The med-peds program is . . . two residency programs being done within four years, and

so the med-peds requirements are much stricter than the internal medicine requirements.”5 A

Med-Peds resident is fulfilling the curricular requirements of two three year programs in four

years rather than six years. Of course their lives are busy and their workloads significant; but

such is the nature of a combined residency.                 ACGME Med-Peds Curricular requirements

establish a minimum but not a maximum number of wards rotations and allow that for additional

needs of the program the Med-Peds residents will help to fill in.6 Plaintiff’s argument that

ACGME limits the number of wards rotations that Med-Peds residents may do is flat wrong,7

and another example of her fundamental lack of knowledge about ACGME requirements.

        4.       It is curious that Plaintiff spends so much of her Opposition arguing about a

breach of the resident agreement, as she has asserted no breach of contract claim herein. Further,

she offers the completely nonsensical conclusion that the lack of two additional weeks in the

emergency room caused “an adverse change of employment status in violation of the contract.”

(R. Doc. 55, p. 7). Nothing about her status ever changed, and so this is a complete misreading

not only of the residency contract but of Title VII. See Simmons v. Methodist Hosps. of Dall.,

No. 3:11-cv-0017; 2012 U.S. Dist. LEXIS 58427, at *13 (N.D. Tex. Apr. 26, 2012) (claim that

medical school refused to allow resident to complete a particular rotation was not an ultimate

employment decision); Ekmark v. Matthews, 524 F. App'x 62, 64 (5th Cir. 2013) (determination



4
  R. Doc. 51-5, p. 7 (Dr. Wiese Individual Depo, pp. 105:7-106:10).
5
  R. Doc. 51-3, p. 2 (Dr. Bhatnagar Depo., p. 12:17-22).
6
  R. Doc. 51-3, p. 2 (Dr. Bhatnagar Depo, p. 12:4-9); R. Doc. 51-7, p. 10 (Dr. Marsh Depo, p. 41:9-42:12, p. 44:1-
14).
7
  R. Doc. 51-5, p. 10 (Dr. Wiese Individual Depo. pp. 145:10-146:11).
                                                        3

3996730-1
      Case 2:20-cv-00450-SM-KWR Document 59-2 Filed 01/25/21 Page 4 of 11




of whether resident had fulfilled clinical residency requirements and qualified for certification

was academic in nature).

         The moonlighting claim is similarly unfounded. Plaintiff requested and was granted

permission to moonlight in her fourth year, and worked at a disability clinic making up to $1000

per shift.8 That Plaintiff felt unable to moonlight in urgent care or emergency rooms was strictly

her own opinion; she admits that no one has ever denied her such work or told her she was

unqualified to perform it.9 The vacation pay claim is also meritless. She received two more

weeks of paid time away from Tulane in her fourth year than her contract required,10 after she

chose to spend four weeks on a purely voluntary rheumatology rotation in her home state of

Mississippi.11

         Finally, Plaintiff’s continuing identification of “a white comparator Michael Gillette, an

Internal Medicine resident” (R. Doc. 55, p. 8) is another inaccurate representation. Plaintiff is

well aware, indeed admits in her response of “Uncontested” to Fact 23 in Tulane’s Statement of

Uncontested Facts,12 that residents in the Global Health Program participate in away rotations as

part of that program. Dr. Gillette was part of that program and Plaintiff was not.13 He is not an

appropriate comparator on the away rotation/vacation issue, because the Global Health Program

covered his experience but not hers. Plaintiff obviously has no appropriate comparator and

therefore no credible evidence that she was treated differently than a similarly situated resident

as to vacation time. This claim too is meritless.



8
  R. Doc. 51-2, p. 5 (Plaintiff Depo, p. 32:14).
9
  R. Doc. 51-2, p. 11 (Plaintiff Depo, p. 63:24-64:18).
10
   All residents automatically receive one week off for Christmas or New Years, as well as four weeks of vacation
scheduled by the residents at the scheduling meeting. R. Doc. 51-7, p. 10 (Dr. Marsh Depo, p. 44:1-2).
11
   R. Doc. 51-5, p. 6 (Dr. Wiese Individual Depo. p. 83:10-11).
12
   R. Doc. 55-17, p. 7.
13
   R. Doc. 51-2, p. 28, 34 (Plaintiff Depo, p. 182:2-7; p. 232:9-11); R. Doc. 51-5, p. 3 (Dr. Wiese Individual Depo, p.
14:11-25).
                                                          4

3996730-1
      Case 2:20-cv-00450-SM-KWR Document 59-2 Filed 01/25/21 Page 5 of 11




         5.       As explained in Tulane’s Memorandum in Support of its Motion,14 Plaintiff fails

to make a prima facie case of disparate treatment.

         a.       Direct Evidence. “To qualify as direct evidence of discrimination, workplace

comments must be 1) related to the protected class of persons of which plaintiff is a member;

2) proximate in time to the terminations; 3) made by an individual with authority over the

employment decision at issue; and 4) related to the employment decision at issue.” Clark v.

Champion Nat'l Sec., Inc., 952 F.3d 570, 581 (5th Cir. 2020) (quotation omitted); see also

Wright v. U.P.S., No. 20:3024, p. 3 (5th Cir. Jan., 22, 2021) (direct evidence shows

discriminatory motive on its face). None of Plaintiff’s “evidence” so qualifies. Plaintiff brings

in her Program Director, Dr. Dennar, as ostensible support for the claim that she was denied

adequate training. Dr. Dennar, as the Med-Peds Residency Program Director, is responsible for

certifying that a Med-Peds resident is eligible to graduate15 and has done so every year since she

became director in 2008.16             The use of a combination of emergency room rotations and

innovative rotations to satisfy the emergency medicine training requirement has been in place for

this entire period.17 Dr. Dennar admitted that she has never formally challenged the propriety of

the innovative rotations used in Internal Medicine, nor has she ever contacted ACGME to inquire

as to whether Internal Medicine’s innovative rotations meet ACGME emergency medicine

training requirements for her residents.18 Dr. Dennar also admitted that Dr. Wiese told her to

contact ACGME about her emergency medicine training concerns and yet she never did so.19

Further, Dr. Dennar’s lack of knowledge of ACGME’s views on the need for emergency


14
   R. Doc. 51-1 pp. 16-23.
15
   R. Doc. 51-9, p. 2 (Dr. Dennar Depo, p. 31:8-10). Dr. Dennar certified Plaintiff’s eligibility to graduate.
16
   R. Doc. 55-1, p. 2 (Dr. Dennar Depo, p. 11:13-18).
17
   R. Doc. 51-1, p. 6 (Dr. Wiese 30(b)(6) Depo, p. 33:13-23).
18
   Exh. 11A (Dr. Dennar Depo, p. 102:11-23).
19
   R. Doc. 55-1, p. 43-44 (Dr. Dennar Depo, p:81:20-82:2).
                                                           5

3996730-1
      Case 2:20-cv-00450-SM-KWR Document 59-2 Filed 01/25/21 Page 6 of 11




medicine training for internal medicine doctors is illustrated in her testimony that she was not

even aware that ACGME was removing that training requirement effective in 2023.20

         b.       Adverse employment action. Plaintiff argues, contrary to established law, that

because she believes her “job” was changed to be objectively worse, she experienced an adverse

employment action. But a change in job responsibilities does not constitute an adverse action

“unless the change is so drastic as to constitute a functional demotion.” Price v. Wheeler, 2020

U.S. App. LEXIS 34297, at *7 (5th Cir. Oct. 30, 2020). Plaintiff identified no drastic changes

that would constitute a functional demotion: she received the five weeks of paid vacation per

year to which her residency agreement entitled her,21 she received permission to moonlight as

soon as she requested it,22 and she timely graduated from the Med-Peds Residency Program on

the basis of her Program Director’s certification that she fulfilled the curricular requirements.23

Plaintiff was never placed on probation, demoted, paid less than her agreed-upon stipend, or

prevented from progressing to the next residency year.24 She was therefore never subjected to an

adverse employment action. See Matthews v. Pilgrim's Pride, 783 F. App'x 346, 349 (5th Cir.

2019) (plaintiff did not prove a demotion when she maintained the same position in terms of

title, compensation, and benefits).

         That Plaintiff lacked two additional emergency room weeks or found her schedule

“harder” or “more difficult” is irrelevant to whether she experienced an adverse employment

action under the law. See Oller v. Roussel, 609 F. App'x 770, 773 (5th Cir. 2015) (“That

[plaintiff] might find his teaching assignments undesirable or might prefer other assignments is

not material to this determination [of adverse employment action].”); Southard v. Tex. Bd. of

20
   Exh. 11A (Dr. Dennar Depo, p. 176:17-22).
21
   R. Doc. 51-2, p. 10 (Plaintiff Depo, p. 58:24-59:1).
22
   R. Doc. 55-1, p. 60 (Dr. Dennar Depo, p. 141:14-142:7).
23
   R. Doc. 51-2, p. 8 (Plaintiff Depo., p. 48:1-7); R. Doc. 55-1, p. 84 (Dennar Depo, p. 275:5-21).
24
   R. Doc. 51-2, p. 6 (Plaintiff Depo, p. 34:3-4, 8-17; 35:4-5).
                                                          6

3996730-1
      Case 2:20-cv-00450-SM-KWR Document 59-2 Filed 01/25/21 Page 7 of 11




Criminal Justice, 114 F.3d 539, 555 (5th Cir. 1997) (“Undesirable work assignments are not

adverse employment actions.”). Plaintiff’s systole allotment, combined with her paired rotator,

was consistent with those of the Internal Medicine residents in her firm.25                           The ACGME

reviewed Plaintiff’s schedule, and, as Dr. Dennar noted, did not issue a citation for insufficient

emergency medicine training.26              In fact, ACGME has never cited Tulane for insufficient

emergency medicine training.27 Plaintiff’s concern in this regard is wholly unfounded.

         Comparators. Plaintiff refers broadly to all white male Internal Medicine residents as

appropriate comparators. This definition must be rejected. Plaintiff does not identify these

comparators with particularity or establish that they are similarly situated to her.28 Some of those

male residents are first year interns, others have Chief Resident duties,29 others are in different

dual programs or Global Health,30 or took long-term medical or family leave. They are not all

appropriate comparators. See Saketkoo v. Tulane Univ. Sch. of Med., No. 19-12578, 2020 U.S.

Dist. LEXIS 245000, at *19 (E.D. La. Dec. 31, 2020) (Africk, J.) (plaintiff failed to identify an

appropriate comparator when she did not “(1) identify any particular individual and (2) establish

that they are sufficiently similarly situated to [plaintiff] to be a comparator”). Plaintiff herein

meets this same fate due to her broad, unsubstantiated generalization of appropriate comparators.

Plaintiff admitted she cannot identify a comparator31 with regards to her emergency medicine



25
   R. Doc. 51-1, p. 7 (Dr. Wiese 30(b)(6) Depo, pp. 39:11 – 41:3); R. Doc. 51-7, p. 10 (Dr. Marsh Depo, pp. 41:11-
44:15). Dr. Marsh described the Excel calculator of systole rotations and how the rotations were substantially even
across the red firm residents. (Id., p. 42:10, 43:8, 11).
26
   R. Doc. 51-9, p. 4 (Dr. Dennar Depo, p. 192:18-23).
27
   R. Doc. 51-4, p. 6 (Dr. Wiese 30(b)(6) Depo, p. 36:11-14).
28
   R. Doc. 51-2, p. 19 (Plaintiff Depo, p. 121:7-14).
29
   Plaintiff testified that Dr. Peter Caldwell was her Chief Resident. R. Doc. 51-2, p. 3 (Plaintiff Depo, p. 24:13-19).
30
   Tulane did not address Dr. Peter Caldwell as a comparator with regards to away rotations because, as Plaintiff is
well-aware, Dr. Wiese testified that although international away rotations are common for Global Health residents,
he knew of no resident other than Plaintiff who completing a domestic away rotation. R. Doc. 51-1, p. 17 (Dr. Wiese
30(b)(6) Depo, p. 125:6-24). In response to Plaintiff’s Request for Production no. 37, Tulane identified all Global
Health residents; Dr. Caldwell was not one.
31
   Nor does Plaintiff identify any white males who were treated differently than she with regards to moonlighting.
                                                           7

3996730-1
      Case 2:20-cv-00450-SM-KWR Document 59-2 Filed 01/25/21 Page 8 of 11




claim: “I never said anyone had more emergency medicine rotations than me.”32 This is fatal to

her contention that she was treated differently as to emergency medicine training.

         c.       “Statistical” Evidence? Plaintiff expects the Court to accept her own self-

serving “statistical analysis” set forth in her Declaration: “I calculated the statistical calculations

as indicated in the Opposition to the Motion for Summary Judgment . . . .33 Plaintiff apparently

confuses the role of statistics in pattern or practice/disparate impact cases, where statistical proof

is at the core of relevant evidence, with the type of data necessary in a disparate treatment case

like this case. This is not a disparate impact case; Plaintiff never pled that and the time to add

such a claim has long passed.34 It certainly cannot be added in an opposition memorandum.

Further, the type of statistical analysis required is not a Declaration of opinion by this Plaintiff,

who is a rheumatologist.           It would require a regression analysis or other valid statistical

comparison showing a disproportionate exclusionary impact on a protected class – not, as

Plaintiff does herein, on a handful of selected supporters. Aside from its relevance, there are

serious questions as to the reliability of the “statistics” offered by Plaintiff herein, and it should

be rejected. See, e.g., Jackson v. Watkins, 619 F.3d 463, 468 (5th Cir. 2010) (statistical data

insufficient to raise genuine issue of material fact in cases where plaintiff presents no additional

evidence that nondiscriminatory reasons are pretext); Crim v. Helfer, 1996 U.S. App. LEXIS

44305, at *5 (5th Cir. Jan. 16, 1996) (“Statistical evidence on small groups of employees cannot

be used to establish an employer's discriminatory intent.”).

         Plaintiff did not analyze the schedules of all Med-Peds residents as compared to all

Internal Medicine residents but rather relied on a small group, leaving open the question of

whether any discrepancies were due to race or gender or due to a variable such as enrollment in

32
   R. Doc. 51-2, p. 33 (Plaintiff Depo, p. 225:13-14).
33
   Declaration of Plaintiff, R. Doc. 55-11, ¶ 3.
34
   The Scheduling Order in this case, R. Doc. 17, established June 8, 2020 as the last date to amend pleadings.
                                                          8

3996730-1
     Case 2:20-cv-00450-SM-KWR Document 59-2 Filed 01/25/21 Page 9 of 11




different residency programs. Relying on only a snapshot of data is insufficient. See Lindsley v.

Omni Hotels Mgmt. Corp., No. 3:17-CV-2942; 2019 U.S. Dist. LEXIS 109420, at *40 (N.D.

Tex. July 1, 2019) (rejecting statistical evidence that was unsupported by expert testimony, did

not go through any formal statistical analysis, did not control for variables, and, crucially, did not

connect the purported disparities to a specific employment practice). The same result should

occur herein.

       6.       Plaintiff’s last minute disparate-impact claim must be disregarded entirely.

Plaintiff only pled disparate treatment, not disparate impact. (Complaint, R. Doc. 1, ¶ 57, 64).

Plaintiff cannot be permitted, at this late stage, to modify her theory of the case and add a claim

not included in her Complaint and that requires an entirely different approach to the discovery

process and the use of experts than does a disparate treatment claim. See McGee-Hudson v.

AT&T, 587 F. App'x 134, 135 (5th Cir. 2014) (affirming district court’s decision not to address

disparate impact claim because complaint alleged only disparate treatment).

       7.       As to the hostile work environment claim, Plaintiff did not – and cannot – rebut

Tulane’s argument that the interactions with Dr. Wiese and others fail to rise to an actionable

level. She instead argues that the Court should consider the Declarations of Drs. Johnson,

Udemgba and Watts in some sort of “totality of circumstances” analysis to enhance the paucity

of her own experiences. This is contrary to Title VII jurisprudence. Another employee’s

“subjective belief and unproven allegations” that action was taken against her because of her

protected class “is not evidence that she was discriminated against, let alone evidence that [the

plaintiff] was discriminated against.” Brown v. Home Depot U.S.A., Inc., No. 14-1470, 2015

U.S. Dist. LEXIS 56874, *36 (E.D. La. April 30, 2015); Richardson v. United Airlines, Inc., No.

18-01707, 2019 U.S. Dist. LEXIS 206398, *20 (S.D. Tex. Oct. 31, 2019). Plaintiff did not


                                                  9

3996730-1
    Case 2:20-cv-00450-SM-KWR Document 59-2 Filed 01/25/21 Page 10 of 11




experience a hostile work environment because none of her claims, individually or collectively,

rises to the level of severe, pervasive, physically threatening or humiliating. Price v. Wheeler,

2020 U.S. App. LEXIS 34297, at *17 (5th Cir. Oct. 30, 2020).

       8.      Plaintiff protests that she “has not filed for educational malpractice.” (R. Doc. 55,

p. 25). While this is true, the point is that courts have routinely found that the type of claims she

asserts are educational malpractice claims – regardless of how they are styled. In claiming that

Tulane’s residency program did not adequately train her, she is asking the Court to make a

determination about the quality of her graduate medical education. See Ekmark v. Matthews, 524

F. App'x 62, 64 (5th Cir. 2013); Basso v. N.Y. Univ., No. 16 Civ. 7295, 2020 U.S. Dist. LEXIS

223211, at *43-44 (S.D.N.Y. Nov. 30, 2020) (“complaints about the general quality of the

education . . . and invitations for courts to make comparative value judgments between academic

programs both constitute essentially repackaged actions asserting educational malpractice”).

Plaintiff identifies no cases that refute this point. Summary judgment is warranted.

                                          CONCLUSION

       Plaintiff’s Opposition raises no meritorious legal arguments and identifies no material

facts in dispute. For the reasons set forth herein and in Tulane’s Memorandum in support of its

Motion for Summary Judgment, Tulane respectfully requests that the Court grant its Motion and

dismiss Plaintiff’s claims in full, with prejudice.

                                               Respectfully Submitted:

                                               By: /s/ Julie D. Livaudais
                                                   Julie D. Livaudais, T.A. (La. Bar No. 1183)
                                                   Rosalie M. Haug (La. Bar No. 37720)
                                                            -of-
                                                   CHAFFE McCALL, L.L.P.
                                                   1100 Poydras Street
                                                   2300 Energy Centre
                                                   New Orleans, LA 70163-2300
                                                  10

3996730-1
    Case 2:20-cv-00450-SM-KWR Document 59-2 Filed 01/25/21 Page 11 of 11




                                       Telephone: (504) 585-7000
                                       Facsimile: (504) 544-6054
                                       Email:    livaudais@chaffe.com
                                                 haug@chaffe.com

                                   Attorneys for Defendant, The Administrators
                                   of the Tulane Educational Fund




                                     11

3996730-1
